          Case 1:20-cv-03773-LGS Document 102 Filed 06/15/21 Page 1 of 2




                 D: +1 212 225 2333
                memcdonald@cgsh.com


 VIA ECF                                                       May 28, 2021
 The Honorable Lorna G. Schofield
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

         Re:    Manbro Energy Corp. v. Chatterjee Advisors, LLC, et al., No. 20-cv-3773 (LGS):
                Request to File Under Seal

 Dear Judge Schofield:

        We respectfully write on behalf of Plaintiff Manbro Energy Corporation (“Plaintiff”), in
 accordance with Paragraph I.D.3 of Your Honor’s Individual Rules, to request leave to file under
 seal Exhibit E to the Declaration of Mark E. McDonald in Support of Plaintiff’s Motion for
 Leave to File Second Amended Complaint (the “Exhibit”). Parties and attorneys of record who
 should have access to the sealed document are listed in Appendix A.

        Plaintiff makes this sealing request pursuant to Paragraph 11 of the Stipulation and Order
 of Confidentiality, dated October 21, 2020 (ECF No. 51) (the “Confidentiality Order”). The
 Exhibit contains an excerpt of deposition testimony deemed Confidential Information or
 Discovery Material, as defined in the Confidentiality Order.

                                               Respectfully Submitted,

                                               /s/ Mark E. McDonald

                                               Mark E. McDonald

  cc:      All Counsel of Record (via ECF)
Plaintiff's application is GRANTED. Exhibit E to the Declaration of Mark E. McDonald (Dkt. No. 82) shall
remain under seal with access restricted to the parties identified in the Appendix to this filing for the reasons
identified in Defendants' letter at Dkt. No. 100.

The Clerk of Court is respectfully directed to terminate the motion at Dkt. No. 79.

Dated: June 15, 2021
       New York, New York
       Case 1:20-cv-03773-LGS Document 102 Filed 06/15/21 Page 2 of 2
The Honorable Lorna G. Schofield, p. 2

                      Appendix A – Parties and Attorneys of Record

Parties

Manbro Energy Corporation

Chatterjee Advisors, LLC

Chatterjee Fund Management, LP

Chatterjee Management Company, d/b/a The Chatterjee Group

Purnendu Chatterjee



Cleary Gottlieb Stein & Hamilton, LLP

Joon H. Kim

Victor L. Hou

Rahul Mukhi

Mark E. McDonald



Gibson, Dunn & Crutcher LLP

Randy M. Mastro

Mark A. Kirsch

Avi Weitzman

Casey Kyung-Se Lee
